PAGE, Justice
(concurring).
I agree with the court that Johnson’s contract with Architectural Resources is not subject to the Minnesota Government Data Practices Act, Minn.Stat. §§ 13.01-.90 (2012). I disagree, however, with the court’s blanket conclusion that data held by a private person performing a government function are nonpublic. In my view, whether data in the possession of a private person1 as a result of a government *533contract is public depends on whether the contract calls for the contractor to perform a government function. Thus, in this case, whether Johnson must comply with the Act depends on whether its contract with the District calls for Johnson to perform a government function. Ultimately, I conclude that it does not. Therefore, I concur in the result.
I.
Whether the Act makes data public that is held by a private person who contracts to perform a government function presents a question of statutory interpretation, which we review de novo. Auto-Owners Ins. Co. v. Second Chance Invs., LLC, 827 N.W.2d 766, 771 (Minn.2013). “The object of all interpretation and construction of laws is to ascertain and effectuate the intention of the legislature.” Minn.Stat. § 645.16 (2012). The language of the statute is our primary source for determining legislative intent. Brayton v. Pawlenty, 781 N.W.2d 357, 363 (Minn.2010). “We are to read and construe a statute as a whole.... ” Am. Fam. Ins. Grp. v. Schroedl, 616 N.W.2d 273, 277 (Minn.2000).
Minnesota Statutes § 13.05, subd. 11(a), provides that when a government entity contracts with a private entity to perform a government function:
[T]he government entity shall include in the contract terms that make it clear that all of the data created, collected, received, stored, used, maintained, or disseminated by the private person ... is subject to the requirements of this chapter and that the private person must comply with those requirements as if it were a government entity.
Minn.Stat. § 13.05, subd. 11(a) (2012).
In my view, the court’s analysis ignores the plain language of section 13.05, subdivision 11(a), and leads to absurd results. The language of subdivision 11(a) requires a government entity entering into a contract with a private person to perform a government function to inform the private person in a clear way “that all of the data created ... or disseminated” by the private person is subject to the Act’s requirements and that compliance with the Act’s provisions is required. Thus, the subdivision requires notice to private persons contracting to perform a government function that they stand in the shoes of the government entity with respect to data relating to the government function. Implicit in the statute’s mandate that the government entity make the private person’s obligations “clear” is that the private person has some affirmative obligation to disclose data related to the contract.
Further, it cannot be the case that the Legislature intended for the obligation to comply with the Act to exist only for those private persons whose contracts include the required notice and not those whose contracts lack the notice. Under such circumstances, the purposes underlying the Act would be thwarted. Under the Act, all government data is presumed to be public and accessible to the public unless the data is covered by an exception to the Act. Minn.Stat. § 13.01, subd. 3. By its plain language, it is clear that subdivision 11(a) is intended to ensure that data in the hands of private persons performing a government function are treated the same as if a government entity were performing the function. Under the court’s reading of subdivision 11(a), however, a government entity could, in order to keep certain data private, contract out a particular *534government function to a private person, not include the required notice, and thereby defeat the Legislature’s purpose in enacting the Act. There is nothing to suggest that the Legislature intended to permit such circumstances to occur. Therefore, if the contract between the District and Johnson requires Johnson to perform a government function, Johnson must comply with the requirements of Minn.Stat. § 13.05, subd. 11(a).
II.
Applying Minn.Stat. § 13.05, subd. 11(a), to the contract at issue here between the District and Johnson, I conclude that Helmberger’s claim fails because the contract does not require Johnson to perform a government function. Thus, the District had no obligation to include in the contract the terms required by Minn.Stat. § 13.05, subd. 11(a), and Johnson had no obligation to comply with the requirements of subdivision 11(a).
Helmberger contends that the court of appeals was correct in applying the definition of government function we set out in Mace v. Ramsey County, 231 Minn. 151, 154, 42 N.W.2d 567, 569 (1950). In Mace, we stated that a function is governmental for the purposes of immunity from tort liability when it “involves the exercise of power conferred by statute upon local agencies in administering the affairs of the state and the promotion of the general public welfare.” Id. By urging the court to apply the Mace definition, Helmberger would have the court conclude, as articulated by the court of appeals, that a private entity has contracted to perform a government function within the meaning of Minn.Stat. § 13.05, subd. 11(a), whenever there is a statute that in any way could be read to confer a duty on the government entity to perform the services outlined in the contract. I reject the approach taken by the court of appeals and argued by Helmberger. The problem with the definition articulated and applied by the court of appeals is that there are very few services, if any, that a private entity might contract to perform that would not constitute a government function. I do not read Minn. Stat. § 13.05, subd. 11, so broadly.
The determination of whether or not a private entity has contracted to perform a government function is dependent on the facts and circumstances of each case. The following non-exclusive list of factors are helpful in assessing whether a private entity has contracted to perform a government function under Minn.Stat. § 13.05, subd. 11: (1) whether a statute confers upon the government entity the duty to perform the services outlined in the contract; (2) the degree to which the government entity has delegated decision-making authority to the private person; and (3) whether the contracting government entity has performed the contracted-for services in the past.2 These factors are non-exclusive and are entitled to varying weight depending on the facts and circumstances of the case.
*535Applying the factors here, the contract between Johnson and the District did not call for Johnson to perform a government function. Helmberger argues, and the court of appeals agreed, that Johnson contracted to perform a government function because MinmStat. § 123B.02, subd. 2 (2012), which provides that “[i]t is the duty and the function of the district to furnish school facilities to every child of school age residing in any part of the district,” confers a duty on the District to provide the services Johnson contracted to perform. Helmberger v. Johnson Controls, Inc., 821 N.W.2d 831, 835 (Minn.App.2012). Helmberger’s argument is unpersuasive because the contracts here do not require Johnson to “furnish school facilities,” but to provide specialized design “services necessary to produce a complete set of Construction Documents.” The services outlined in the contracts between Johnson and the District are too attenuated from the actual function set forth in section 123B.02, subdivision 2. For this reason, section 123B.02, subdivision 2, does not confer upon the District the duty to perform the design services at issue in its contracts with Johnson.3 Further, a review of the contracts indicates that the District did not delegate any of its decision-making authority to Johnson. See News & Sun-Sentinel Co. v. Schwab, Twitty & Hanser Architectural Grp., Inc., 596 So.2d 1029, 1032 (Fla.1992) (holding that an architectural firm that contracted with a school district was not subject to the requirements of Florida’s public records law in part because architectural services were not an “integral part of the school board’s decision-making process” and because the board did not delegate its decision-making power). Under both contracts, the primary components of Johnson’s work product are subject to District approval, including the schedule, proposed project requirements, objectives, design plans, and cost estimates. Thus, substantial evidence supports the ALJ’s finding that “the School District retained for itself the authority to set the budgeting and scheduling for the project and the features of the schools that were to be constructed.” See In re Denial of Eller Media Co.'s Applications for Outdoor Adver. Device Permits, 664 N.W.2d 1, 7 (Minn.2003) (explaining that the substantial-evidence test is satisfied when there is relevant evidence in the record that a reasonable mind might accept as adequate to support a conclusion). Finally, there is nothing in the record that suggests that the District has ever in the past performed the specialized design “services necessary to produce a complete set of Construction Documents” for the construction or renovation of a school.
III.
In summary, I disagree with the court’s conclusion that the Data Practices Act does not make data public that are held by a private person performing a government function. However, I do not believe Johnson contracted with the District to perform *536a government function. Therefore, I agree with the court that Johnson’s contract with Architectural Resources is not public data and that Johnson is not required to provide its contract with Architectural Resources to Helmberger.

. Under the Act, Johnson is a private person. " 'Person’ means any individual, partnership, *533corporation, association, business trust, or a legal representative of an organization.” Minn.Stat. § 13.02, subd. 10 (2012).


. Johnson urges the court to adopt a test for determining whether a private person has contracted to perform a government function that turns on whether the activity in question is one that the government entity has traditionally performed. The United States Supreme Court has been reluctant to engage in inquiries that depend entirely on what constitutes a ''traditional” role of government because such inquiries "prevent!] a court from accommodating changes in the historical functions” of the government and "result! ] in. line-drawing of the most arbitrary sort.” Garcia v. San Antonio Metro. Transit Auth., 469 U.S. 528, 543-44, 105 S.Ct. 1005, 83 L.Ed.2d 1016 (1985). For these reasons, I do not rely exclusively on tradition in assessing what constitutes a government function for the purposes of Minn.Stat. § 13.05, subd. 11.


. The advisory opinion issued by the Commissioner of Administration pursuant to Minn. Stat. § 13.072, subd. 1, in response to Helm-berger's request similarly relied on the language of Minn.Stat. § 123B.02, subd. 2, in concluding that Johnson was performing a government function under Minn.Stat. § 13.05, subd. 11(a). While the Commissioner’s opinion is entitled to deference, Minn. Stat. § 13.072, subd. 2, we are not bound to follow it. In re Admonition Issued in Panel File No. 99-42, 621 N.W.2d 240, 244-45 (Minn.2001) (explaining that opinions issued pursuant to section 13.072, subdivision 1, are "not binding on courts”). For the reasons discussed above, I would reject the Commissioner’s interpretation of Minn.Stat. § 123B.02, subd. 2, and its conclusion that Johnson contracted to perform a government function.